Citation Nr: 0302724	
Decision Date: 02/12/03    Archive Date: 02/19/03

DOCKET NO.  95-42 040	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to an increased evaluation for bilateral pes 
planus, currently rated as 30 percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based on individual unemployability. 

3.  Entitlement to special monthly pension based on the need 
for regular aid and attendance or at the housebound rate.

4.  Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only.


REPRESENTATION

Appellant represented by:	R. E. Bates, Attorney


ATTORNEY FOR THE BOARD

Richard V. Chamberlain, Counsel


INTRODUCTION

The veteran had active service from July 1974 to August 1976.

This appeal came to the Board of Veterans' Appeals (Board) 
from January 1995 and later RO decisions that determined 
there was no new and material evidence to reopen a claim for 
service connection for a bilateral ankle disorder; denied 
service connection for a bilateral leg disorder, a 
psychiatric disorder, other than post-traumatic stress 
disorder (PTSD), PTSD, and disability manifested by 
depression, substance abuse, anxiety, intrusive thoughts, 
isolation, rage, alienation, survival guilt, psychosis, and 
pain secondary to bilateral pes planus; increased the 
evaluation for bilateral pes planus from zero to 30 percent; 
denied special monthly pension based on the need for regular 
aid and attendance or at the housebound rate; denied 
entitlement to a total rating for compensation purposes based 
on individual unemployability; and denied entitlement to 
automobile and adaptive equipment or for adaptive equipment 
only.  In an October 1999 decision, the Board determined 
there was no new and material evidence to reopen the claim 
for service connection for a bilateral ankle disorder and 
denied service connection for a bilateral leg disorder.  In a 
November 2000 decision, the Board denied service connection 
for a psychiatric disorder, other than PTSD, and denied 
service connection for PTSD.

At the time of the November 2000 decision, the Board remanded 
the issues of entitlement to service connection for a 
disability manifested by depression, substance abuse, 
anxiety, intrusive thoughts, isolation, rage, alienation, 
survival guilt, psychosis, and pain secondary to bilateral 
pes planus; entitlement to an increased evaluation for 
bilateral pes planus, rated as 30 percent disabling; 
entitlement to special monthly pension based on the need for 
regular aid and attendance or at the housebound rate; 
entitlement to a total rating for compensation purposes based 
on individual unemployability; and entitlement to automobile 
and adaptive equipment or for adaptive equipment only to the 
RO for additional development.  In an October 2002 rating 
decision, the RO granted service connection for depression 
and assigned a 10 percent evaluation, effective from 
September 1998.  Hence, the issue of entitlement to service 
connection for a disability manifested by depression, 
substance abuse, anxiety, intrusive thoughts, isolation, 
rage, alienation, survival guilt, psychosis, and pain 
secondary to bilateral pes planus is no longer for appellate 
consideration.  The Board has classified the issues for 
consideration as shown on the first page of this decision.

The issues of entitlement to a total rating for compensation 
purposes based on individual unemployability and entitlement 
to special monthly pension based on the need for regular aid 
and attendance or at the housebound rate will be addressed in 
the remand section of this decision.


FINDINGS OF FACT

1.  Service connection is in effect for bilateral pes 
planus-rated 30 percent, and for depression-rated 
10 percent.

2.  The bilateral pes planus is manifested primarily by X-ray 
finding of hammertoes, and painful feet, limitation of 
dorsiflexion of the ankles, occasional swelling of the feet, 
and marked pronation that produce severe functional 
impairment; extreme tenderness of the plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achillis tendon on manipulation or other symptoms that 
produce more than severe functional impairment of the feet 
are not found.

3.  The veteran does not have loss or loss of use of a foot 
or hand, permanent impairment of vision of both eyes or 
ankylosis of one or both knees or hips due to a service 
connected disability.



CONCLUSIONS OF LAW

1.  The criteria are not met for a rating higher than 
30 percent for the bilateral pes planus.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. §§ 4.7, 4.40, 4.45, 4.71a, Code 5276 
(2002).

2.  The criteria also are not met for establishing 
eligibility for financial assistance in acquiring an 
automobile, and for special adaptive equipment or adaptive 
equipment only.  38 U.S.C.A. §§ 3901, 3902 (West 1991 & Supp. 
2002); 38 C.F.R. § 3808 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 1991 & 
Supp. 2002)) redefined VA's duty to assist a veteran in the 
development of a claim.  Guidelines for the implementation of 
the VCAA that amended VA regulations were published in the 
Federal Register in August 2001.  66 Fed. Reg. 45620 (Aug. 
29, 2001) (codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The Board finds that 
all relevant evidence has been obtained with regard to the 
veteran's claims for an increased evaluation for bilateral 
pes planus and a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only, and that the 
requirements of the VCAA have in effect been satisfied.

The veteran has been provided VA examinations to determine 
the current severity of his bilateral pes planus.  He and his 
representative also have been provided a statement of the 
case (SOC) and supplemental statement of the case (SSOC) that 
discuss the pertinent evidence, which cite the governing laws 
and regulations, and which notify them of the type of 
evidence needed to prevail.  There is no identified evidence 
that has not been accounted for and the veteran's 
representative has been given the opportunity to submit 
written argument.  In a March 2001 letter, the RO notified 
the veteran of the evidence needed to substantiate his 
claims.  This letter and the November 2000 Board decision 
also gave notice of what evidence the veteran needed to 
submit, himself, and what evidence VA would try to obtain for 
him.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Under the circumstances, then, the Board finds that the 
veteran has been provided with adequate notice of the 
evidence needed to successfully prove his claims, assisted in 
obtaining supporting evidence, and consequently there is no 
prejudice to him by appellate consideration of the claims at 
this time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  See 
also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  The 
extensive record on appeal demonstrates the futility of any 
further evidentiary development and that there is no 
reasonable possibility that further assistance would aid him 
in substantiating his claims.  Hence, no further assistance 
to the veteran is required to fulfill VA's duty to assist him 
in the development of the claims.  Smith v. Gober, 14 Vet. 
App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001).

I.  Entitlement to an Increased Evaluation for Bilateral Pes 
Planus

A.  Factual Background

The veteran had active service from July 1974 to August 1976.

A May 1977 RO rating decision granted service connection for 
bilateral pes planus.  A zero percent evaluation was assigned 
for this condition, effective from August 1976.  The 
zero percent evaluation remained unchanged until a 1997 RO 
rating decision increased the evaluation to 30 percent, 
effective from January 1997.

VA medical records show that the veteran was treated and 
evaluated for various conditions from 1997 to 2002.  The more 
salient medical reports related to the claims considered in 
this appeal are discussed below.

The veteran underwent a VA medical examination in March 1997.  
He complained of painful feet.  He walked with a peculiar 
gait due to weakness of the legs.  He could not rise on his 
toes and heels, and he complained of pain over the lateral 
aspect of the ankles.  He could invert his feet slightly, but 
there was no pronation.  He could not squat.  There was a 
nearly completely flat, longitudinal arch with some inversion 
of the feet and medial bulge of the longitudinal arch.  
Function of the feet was poor.  He was tender to palpation 
over both medial ankle joints.  He limped on both lower 
extremities with a peculiar gait, as he had loss of extensive 
power at the knees.  He had a 2+ dorsalis pedis pulse, 
bilaterally, but the examiner could not find a posterior 
tibial pulse on either side.  X-rays of the right foot 
revealed hammertoe deformity of the toes, pes planus, ossicle 
seen sandwiched between the upper aspect of the os calcis and 
the cuboid bone in the lateral view that could represent 
congenital deformity or old degenerative trauma, and no other 
abnormality.  X-rays of the left foot showed hammertoe 
deformity of the toes, pes planus, ossicle seen sandwiched 
between the os calcis and the cuboid bone indicating 
congenital abnormality or old degenerative trauma, and no 
other abnormality..  The diagnoses were bilateral pes planus, 
and history of alcohol and drug dependence.

The veteran underwent VA examination of his feet in November 
1998.  He complained of pain and swelling of his legs and 
feet.  He gave a history of a slight stroke, 2 heart attacks, 
and several seizures.  He had considerable quadriceps 
weakness.  He would not attempt to dorsiflex or plantar flex 
his feet due to pain.  His legs did not appear swollen.  
There was no pretibial pitting edema.  The feet were slightly 
swollen.  He had a 2+ dorsalis pedis pulse but no posterior 
tibial pulse.  Examination of the feet showed the 
longitudinal arch was quite low.  There was some eversion of 
the feet and a medial bulge.  The diagnoses were bilateral 
pes planus and undiagnosed neurological disease involving the 
lower extremities with partial paralysis of the lower 
extremities.

The veteran underwent a VA medical examination in November 
2001 pursuant to the November 2000 Board remand in order to 
determine the severity of his bilateral pes planus.  The 
examiner reviewed the evidence in the veteran's claims 
folders and noted a history of multiple CVAs (cerebral 
vascular accidents), MIs (myocardial infarctions), seizure 
disorder, and coronary artery disease.  The veteran 
complained of pain in his feet.  He had difficulty with 
ambulation with a flailed left leg.  He had difficulty 
getting in an out of a chair, ambulating, turning corners, 
and had a delayed reaction to the left side as would be 
expected with a recovering CVA.  Range of motion on the 
ankles was 5 degrees of dorsiflexion with pain, bilaterally.  
Plantar flexion on the right was to 45 degrees with pain in 
the ankle and foot, and to 50 degrees on the left with pain 
in the ankle and foot.  There was no swelling and no edema.  
There was some gross weakness.  He had pes planus that was 
more pronounced to the right than the left, and the examiner 
was unable to slip a centimeter measuring device under his 
feet.  At the midarch and from the medial aspect he could go 
2 centimeters on the right and 3.5 centimeters on the left.  
There was no evidence of deviation of the Achilles tendon 
when observing the veteran from posterior in a standing 
position.  He had weakened extension strength, bilaterally. 
Flexion strength was slightly limited as well.  He could 
abduct and adduct at the hips with good strength.  The 
diagnoses included bilateral pes planus that was more 
pronounced on the right than the left, and undiagnosed 
bilateral neurologic deficit, more pronounced on the left 
than the right.

A review of the record shows that service connection is in 
effect for the veteran's bilateral pes planus and depression.  
The record does not show that service connection has been 
granted for any other disability.

B.  Legal Analysis

In general, disability evaluations are assigned by applying a 
schedule of ratings (rating schedule) which represent, as far 
as can practicably be determined, the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that, in evaluating a given disability, 
that disability be viewed in relation to its whole recorded 
history, 38 C.F.R. § 4.41, where entitlement to compensation 
has already been established, and an increase in the 
disability rating is at issue, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Also, where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  An evaluation of the level of joint disability present 
must also include consideration of the functional impairment 
of the veteran's ability to engage in ordinary activities, 
including employment, and the effect of pain on the 
functional abilities. 38 C.F.R. §§ 4.10, 4.40, 4.45.

A 10 percent evaluation is warranted for moderate bilateral 
acquired flatfoot (pes planus) where the weight-bearing lines 
are over or medial to the great toes and there is inward 
bowing of the tendo achillis and pain on manipulation and use 
of the feet.  A 30 percent evaluation is warranted for severe 
bilateral acquired flatfoot manifested by marked deformity 
(pronation, abduction, etc.), accentuated pain on 
manipulation and use of the feet, indications of swelling on 
use of the feet, and characteristic callosities.  A 
50 percent rating is warranted for pronounced bilateral 
acquired flatfoot manifested by marked pronation, extreme 
tenderness of the plantar surfaces of the feet, and marked 
inward displacement and severe spasm of the tendo achillis on 
manipulation which is not improved by orthopedic shoes or 
appliances.  38 C.F.R. § 4.71a, Code 5276.

The evidence indicates he veteran has neurological deficits 
of the lower extremities that impair the function of the 
joints of his lower extremities that have not been related to 
his service-connected pes planus.  The evidence also 
indicates that he has a history of CVA's and other non-
service-connected conditions with manifestations that effect 
his lower extremities.  The manifestations of non-service-
connected disabilities may not be considered in the 
evaluation of a service-connected disability.  38 C.F.R. 
§ 4.14.  See, too, Mittleider v. West, 11 Vet. App. 181, 182 
(1998).  In this case, the medical evidence of record shows 
the joint impairment in the veteran's lower extremities is 
primarily due to a non-service-connected neurological 
disorder-except where otherwise indicated, and those 
symptoms (which are unrelated to his service in the military) 
therefore cannot be considered in the rating of his bilateral 
pes planus at issue.

The evidence reveals that the bilateral pes planus is 
manifested primarily by X-ray finding of hammertoes, and 
painful feet with limitation of dorsiflexion of the ankles, 
occasional swelling of the feet, and marked pronation that 
produce severe functional impairment.  The 30 percent 
evaluation under diagnostic code 5276 for the veteran's 
bilateral pes planus best represents his disability picture.  



The evidence does not show extreme tenderness of the plantar 
surfaces of the feet, marked inward displacement and severe 
spasm of the Achillis tendon on manipulation or other 
symptoms that produce more than severe functional impairment 
of the feet to support a rating in excess of 30 percent for 
the bilateral pes planus under diagnostic code 5276 with 
consideration of the provisions of 38 C.F.R. §§ 4.40 and 
4.45.

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that, in 
evaluating a service-connected musculoskeletal disability 
that is at least partly rated on the basis of range of 
motion, the Board must consider functional loss due to pain 
under 38 C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  Here, the veteran has some 
limitation of dorsiflexion of his ankles-but, again, the 
other functional impairment of the joints of his lower 
extremities has not been related to the service-connected pes 
planus.  It is attributable, instead, to other unrelated 
factors.  So considering only the extent of his limitation of 
ankle dorsiflexion, etc., which is due to the bilateral pes 
planus indicates the severity of this disability is best 
approximated as 30 percent disabling under diagnostic code 
5276.  See 38 C.F.R. § 4.7.

After consideration of all the evidence, the Board finds that 
the preponderance of the evidence is against the claim for a 
rating in excess of 30 percent for the bilateral pes planus.  
Hence, the claim is denied.  The benefit of the doubt 
doctrine is not for application because the preponderance of 
the evidence is against the claim.  38 U.S.C.A. § 5107; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. 
Principi, 274 F. 3d 1361 (Fed. Cir. 2001).




II.  Entitlement to a Certificate of Eligibility for 
Financial Assistance in the purchase of an Automobile and 
Adaptive Equipment, or for Adaptive Equipment only.

Under the provisions of 38 U.S.C.A. §§ 3901 and 3902 (West 
1991 & Supp. 2002), and 38 C.F.R. § 3808 (2002), a 
certificate of eligibility for financial assistance in the 
purchase of one automobile or other conveyance and of basic 
entitlement to necessary adaptive equipment will be provided 
any eligible veteran or service member whose service-
connected disability includes one of the following:

(1) loss or permanent loss of use of one 
or both feet; or
(2) loss or permanent loss of use of one 
or both hands; or
(3) permanent impairment of vision of 
both eyes to the required specified 
degree.
(4) for adaptive equipment eligibility 
only, ankylosis of one or both knees or 
one or both hips.  

The veteran's only service-connected disabilities are 
bilateral pes planus and depression.  Under the above noted 
statutory and regulatory criteria, he is not an "eligible 
person" that may be provided assistance in acquiring an 
automobile or other conveyance, and necessary adaptive 
equipment therefor.  In the absence of the required service-
connected disability for the requested benefits, the Board 
finds that there is no legal basis for the veteran's claims 
for such benefits.  The claim having no legal merit, it is 
denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

An increased evaluation for bilateral pes planus is denied.

Entitlement to a certificate of eligibility for financial 
assistance in the purchase of an automobile and adaptive 
equipment, or for adaptive equipment only, is denied.




REMAND

The October 2002 RO rating decision granted service 
connection for depression and assigned a 10 percent 
evaluation, effective from September 1998.  In correspondence 
dated in November 2002, however, the veteran's attorney 
notified the RO that the veteran disagreed with the initial 
evaluation assigned for the depression.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).  So that disagreement 
in writing constitutes a timely notice of disagreement (NOD).  
See 38 C.F.R. §§ 20.201 and 20.300 (2002).  But this claim 
has not been addressed in a statement of the case (SOC) and, 
consequently, must be remanded to the RO.  Manlincon v. West, 
12 Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995).  The Board may not address this claim further until 
the veteran has been provided a statement of the case and 
then submits a timely substantive appeal such as a VA Form 9 
or equivalent statement.  See 38 C.F.R. § 20.200 (2002); 
Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

In June 2002, the veteran submitted a claim for service 
connection for a bilateral hearing loss.  That claim has not 
been adjudicated by the RO.

The issues of entitlement to a higher rating for depression 
and to service connection for bilateral hearing loss are 
"inextricably intertwined" to the issues of entitlement to 
a total rating for compensation purposes based on individual 
unemployability and entitlement to special monthly pension 
based on the need for regular aid and attendance or at the 
housebound rate.  Those matters should be adjudicated 
simultaneously.  Harris v. Derwinski, 1 Vet. App. 180 (1991).



In view of the above, the case is REMANDED to the RO for the 
following actions:

1.  The RO should send the veteran and 
his attorney a statement of the case on 
the issue of entitlement to a higher 
rating for depression, initially assigned 
a 10 percent evaluation effective from 
September 1998.  They should be advised 
that a timely substantive appeal, such as 
a VA Form 9 or equivalent statement, then 
must be submitted to "perfect" an 
appeal on this specific issue.

2.  The RO should adjudicate the issue of 
entitlement to service connection for 
bilateral hearing loss.  The veteran and 
his attorney should be notified of the 
decision.

3.  After the above actions, the RO 
should review the issues of entitlement 
to a total rating for compensation 
purposes based on individual 
unemployability and entitlement to 
special monthly pension based on the need 
for regular aid and attendance or at the 
housebound rate.  The veteran and his 
attorney should be sent an appropriate 
supplemental statement of the case and 
given the opportunity to respond before 
the case is returned to the Board.

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2002) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the RO's to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 



